Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US Patent Application Publication 2015/0091859), herein after referred to as Rosenberg, Ahn (US Patent 9,535,522).
Regarding independent claim 1, Rosenberg discloses an input sensing circuit (abstract) comprising: 
a base film (Figure 37 reference bottom most layer (as oriented in the figure). Paragraph [0322] describes two substrates wherein the bottom substrate consists of two electrodes. The bottom substrate is interpreted to be and herein after referred to as the base film.); 
a plurality of first sensors disposed on the base film (Figure 37 reference side view of positive and negative block diagrams described in paragraph [0322] as electrodes. Paragraph [0322] describes figure 37 to regard a shunt-mode configuration in which the electrodes may be inter-digitated. Figure 61 reference overhead view described in paragraph [0348] as a method for making shunt-mode sensors such that there are columns of sensors connected within the pattern itself (comprising diamond shapes between the row patterns) and rows of diamond shaped patterns (6101) are connected via a bridge (6103) deposited over an insulator (6102) at the intersections of rows and columns. Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). While Paragraph [0349] describes the FSM to be overlaid specifically at the intersections of the rows and columns. This describes the disclosed possible arrangement of interdigitated of figure 37 to instead be the arrangement of figure 61. In summary, the first sensors disposed on the base film will be the positive depicted electrode block diagram of the side view of figure 37 interpreted to correspond to the columns of overhead view figure 61.); 
a plurality of second sensors disposed on the base film (Figure 37 reference negative depicted electrode block diagram disposed on base film . The negative depicted electrode block diagram is interpreted to correspond to rows of overhead view figure 61 as described above.), an input sensing driver configured to sense a capacitance value between a first sensor of the plurality of first sensors and a second sensor of the plurality of second sensors (Paragraph [0108] describes figure 61 as a shunt-mode IFSA (interpolating force sensing array) with bridges. Paragraph [0421] describes the rows and columns of an IFSA can serve double-duty to detect both capacitance and pressure/force. Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.); and 
a pressure sensing part in contact with the first sensor and the second sensor and including a synthetic resin and a conductive material (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). Paragraph [0317] describes force sensing material FSM to including examples of conductive rubber, conductive foam, conductive plastic, or conductive ink. The exampled FSM materials are described as usually made of mixing conductive particles such as carbon particles with insulating particles such as a polymer.);
a plurality of first connection parts, each of which electrically connects two first sensors adjacent to each other from among the plurality of first sensors (Figure 61 reference 6101 including columns of diamond shaped electrodes connected together via smaller than diamond shaped electrodes. The inter diamond shaped connecters interpreted as the first connection parts.); and 
a plurality of second connection parts, each of which electrically connects two second sensors adjacent to each other from among the plurality of second sensors (Figure 61 reference 6103 reference darkened bridges, described in paragraph [0348] to connect the row electrodes. The bridges interpreted to be the second connection parts.), [ ].
Rosenberg discloses bridges/second connection parts are disposed above the first connection parts. Therefore, Rosenberg does not specifically disclose each of the second connection parts being in direct contact with the base film.
Ahn discloses bridges to connect adjacent electrodes may be disposed above or below the adjacent electrodes (Figure 7A reference electrodes 120_C directly disposed on base film GI connected via bridge 120_b disposed abve electrodes 120_C (electrodes 120_C all formed in the same layer) (this arrangement is similar to Rosenberg figure 61). Alternate arrangement figure 7B reference bridge 120_b disposed directly on base film GI electrically connecting adjacent electrodes 120_C (electrodes 120_C all formed in the same layer).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Rosenberg’s bridge/second connection means with the known technique of being directly in contact with the base film to electrically connect adjacent second sensor disposed in the same layer as the first electrodes yielding the predictable results of an alternative arrangement to perform the same function of connecting adjacent electrodes as described by Ahn (columns 18-19).
Regarding claim 2, Rosenberg discloses the input sensing circuit, of claim 1, wherein, the first sensor and the second sensor are adjacent each other (Figure 37 reference side view depicting electrodes directly adjacent. Figure 61 depicts overhead view depicting rows and column electrodes directly adjacent.), and 
wherein when a pressure applied from the outside is equal to or greater than a predetermined value, the pressure sensing part electrically connects the first sensor and the second sensor disposed adjacent to each other (Paragraph [0322] describes the shunt-mode configuration depicted by figure 37 wherein as the two substrates (top and bottom) are squeezed together, the FSM (black block/pressure sensing part) allows current to flow between the two electrodes, causing a variable drop in resistance acting as a shunt (defined as a providing an electrical connection between two points of a circuit) between the two electrodes.), and 
wherein, when the pressure applied from the outside is smaller than the predetermined value, the pressure sensing part electrically isolates the first sensor and the second sensor (Paragraph [0322] describes the mode to regard a shunt mode, means of providing an electrical connection, which is described in regards to allowing current to flow between the two electrodes when the substrates are squeezed together. Such a description inherently implies without squeezing the substrates do not providing shunting or electrical connection to perform the description inherent to a “shunting mode” itself.).
Regarding claim 3, Rosenberg discloses the input sensing circuit of claim 1, wherein, the pressure sensing part is provided in plural, and wherein the plurality of pressure sensing parts overlap sensors which are disposed on an outer side of the plurality of first sensors and the plurality of second sensors (Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection. If each intersection is disclosed/depicted to comprise FMS this includes being disposed on  first and second sensors/electrodes disposed on an outer side (outermost).). 
Regarding claim 4, Rosenberg discloses the input sensing circuit of claim 3, wherein the plurality of pressure sensing parts are disposed on the plurality of first sensors and the plurality of second sensors (Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection.). 
Regarding claim 5, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
wherein the pressure sensing part overlaps a first connection part of the plurality of first connection parts and a second connection part of the plurality of second connection parts when viewed on a plane (Paragraph [0352] describes the diamond shaped pattern with bridges of figure 61 to be overlaid with FSM.). 
Regarding claim 7, Rosenberg discloses the input sensing circuit of claim 5, wherein each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts includes indium tin oxide (ITO) (figure 81 and paragraph [0488] describes a single sided diamond electrode array formed on transparent conductors such as ITO) or indium zinc oxide (IZO). 
Regarding claim 8, Rosenberg discloses the input sensing circuit of claim 5, wherein a plurality of openings are disposed in each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts (Paragraph [0670] describes the system as a whole may comprise a plurality of variations. Paragraph [0704] describes one such variation wherein the transparent conductive electrodes are micro-patterned conductive mesh.). 
Regarding claim 9, Rosenberg discloses the input sensing circuit of claim 1, wherein the plurality of first sensors are arranged in a first direction and extend in a second direction perpendicular to the first direction, and 
wherein the plurality of second sensors are arranged in the second direction (figure 61 reference first sensors extending in a column direction and second sensors extending in a row direction). 
Regarding claim 10, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
a first signal line that electrically connects the first sensor and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); and 
a second signal line that electrically connects the second sensor and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].), 
wherein the input sensing driver determines whether a pressure has been applied, by detecting a signal received through the first signal line and the second signal line (Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.).
Regarding claim 11, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
a first signal line that electrically connects the first sensor of the plurality of first sensors and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a second signal line that electrically connects the second sensor of the plurality of second sensors and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a first pressure sensing line that electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal.); and 
a second pressure sensing line that is spaced apart from the first pressure sensing line and electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal. Figure 46 describes the FSM to be arranged electrically isolated from one another as described in paragraph [0335]. To perform the function of grounding/floating inherently additional electrical lines respective of the electrically isolated FSM are required to apply the grounded/floating signal). 
Regarding independent claim 12, Rosenberg discloses a display device (abstract), comprising: 
a main display surface parallel to a surface defined by a first direction and a second direction perpendicular to the first direction (Figure 81 reference area of patterned electrodes described in paragraph [0487] to be laminated on a display, such as depicted in figure 66.); 
a first sub-display surface extending along a first side of the main display surface (First through fourth sub-display surfaces are defined in dependent claim 13to regard curved surfaces. However, in so far as this independent claim there are no limiting definitions of the sub-displays beyond their “extending directions”. The broadest most reasonable interpretation regards sub-displays to be pixel(s). Please refer to any side of the display area depicted in figure 81 (such as for example the left side). However, note the first-third sides are not claimed to be different.); 
a second sub-display surface extending along a second side of the main display surface (Figure 81 refer to any side of the display area depicted (such as for example the right side).); 
a third sub-display surface extending along a third side of the main display surface (Figure 81 refer to any side of the display area depicted (such as for example the bottom side).); and 
a fourth sub-display surface extending along a fourth side of the main display surface are defined (Figure 81 refer to any side of the display area depicted (such as for example the top side).); 
a display panel including a plurality of light-emitting diodes (paragraph [0415] describes the display may be OLED); and 
an input sensing circuit disposed on the display panel (Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver. Figure 81 reference area 8110 described in paragraph to connect to drive and sense electronics which may be directly bonded on the substrate 8101 of the display.), 
wherein, the input sensing circuit includes: 
a plurality of sensors including a plurality of first sensors and a plurality of second sensors (Figure 61 reference overhead view described in paragraph [0348] as a method for making shunt-mode sensors such that there are columns of sensors (first sensors) connected within the pattern itself (comprising diamond shapes between the row patterns) and rows of diamond shaped patterns (6101) (second sensors) are connected via a bridge (6103) deposited over an insulator (6102) at the intersections of rows and columns.); 
a pressure sensing part in contact with a first sensor of the plurality of first sensors and a second sensor of the plurality of second sensors (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM).), wherein the pressure sensing part includes a synthetic resin and a conductive material (Paragraph [0317] describes force sensing material FSM to including examples of conductive rubber, conductive foam, conductive plastic, or conductive ink. The exampled FSM materials are described as usually made of mixing conductive particles such as carbon particles with insulating particles such as a polymer.), and overlaps at least one of the first sub-display surface, the second sub-display surface, the third sub-display surface, and the fourth sub-display surface (Figures 46-49 depict various arrangements of the FSM each of which covers over the entirety of the display screen including the edges (first-fourth sub-display surfaces). Note, figure 46 depicts an array of electrically isolated FSM which cover the majority, but not entirely, the display area.); and 
an input sensing driver configured to sense a capacitance value between the first sensor and the second sensor (Paragraph [0108] describes figure 61 as a shunt-mode IFSA (interpolating force sensing array) with bridges. Paragraph [0421] describes the rows and columns of an IFSA can serve double-duty to detect both capacitance and pressure/force. Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.),
a plurality of first connection parts, each of which electrically connects two first sensors adjacent to each other from among the plurality of first sensors (Figure 61 reference 6101 including columns of diamond shaped electrodes connected together via smaller than diamond shaped electrodes. The inter diamond shaped connecters interpreted as the first connection parts.); and 
a plurality of second connection parts, each of which electrically connects two second sensors adjacent to each other from among the plurality of second sensors (Figure 61 reference 6103 reference darkened bridges, described in paragraph [0348] to connect the row electrodes. The bridges interpreted to be the second connection parts.), [ ].
Rosenberg discloses bridges/second connection parts are disposed above the first connection parts. Therefore, Rosenberg does not specifically disclose each of the second connection parts being in direct contact with a base film.
Ahn discloses bridges to connect adjacent electrodes may be disposed above or below the adjacent electrodes (Figure 7A reference electrodes 120_C directly disposed on base film GI connected via bridge 120_b disposed abve electrodes 120_C (electrodes 120_C all formed in the same layer) (this arrangement is similar to Rosenberg figure 61). Alternate arrangement figure 7B reference bridge 120_b disposed directly on base film GI electrically connecting adjacent electrodes 120_C (electrodes 120_C all formed in the same layer).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Rosenberg’s bridge/second connection means with the known technique of being directly in contact with the base film to electrically connect adjacent second sensor disposed in the same layer as the first electrodes yielding the predictable results of an alternative arrangement to perform the same function of connecting adjacent electrodes as described by Ahn (columns 18-19).
Regarding claim 14, Rosenberg discloses the display device of claim 12, wherein, when a pressure applied from the outside is equal to or greater than a predetermined value, the pressure sensing part electrically connects the first sensor and the second sensor (Paragraph [0322] describes the shunt-mode configuration depicted by figure 37 wherein as the two substrates (top and bottom) are squeezed together, the FSM (black block/pressure sensing part) allows current to flow between the two electrodes, causing a variable drop in resistance acting as a shunt (defined as a providing an electrical connection between two points of a circuit) between the two electrodes.), and 
wherein, when the pressure applied from the outside is smaller than the predetermined value, the pressure sensing part electrically isolates the first sensor and the second sensor (Paragraph [0322] describes the mode to regard a shunt mode, means of providing an electrical connection, which is described in regards to allowing current to flow between the two electrodes when the substrates are squeezed together. Such a description inherently implies without squeezing the substrates do not providing shunting or electrical connection to perform the description inherent to a “shunting mode” itself.).
Regarding claim 15, Rosenberg discloses the display device of claim 12, wherein the pressure sensing part is provided in plural and the plurality of pressure sensing parts are disposed on the plurality of first sensors and the plurality of second sensors (Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection.). 
Regarding claim 16, Rosenberg discloses the display device of claim 12, 
wherein the pressure sensing part is provided in plural, and each of the plurality of pressure sensing parts overlaps any one first connection part of the plurality of first connection parts and any one second connection part of the plurality of second connection parts when viewed on a plane (Paragraph [0352] describes the diamond shaped pattern with bridges of figure 61 to be overlaid with FSM.). 
Regarding claim 18, Rosenberg discloses the display device of claim 16, wherein a plurality of openings are disposed in each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts, and 
wherein the plurality of openings overlap the plurality of light-emitting diodes (Paragraph [0670] describes the system as a whole may comprise a plurality of variations. Paragraph [0704] describes one such variation wherein the transparent conductive electrodes are micro-patterned conductive mesh. Figure 81 depicts the transparent conductive electrodes (as diamond patterned and not mesh patterned) overlapping the main display area comprising the OLED as described in paragraph [0415].). 
Regarding claim 19, Rosenberg discloses the display device of claim 12, wherein the input sensing circuit further includes: 
a first signal line that electrically connects the first sensor and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); and 
a second signal line that electrically connects the second sensor and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].), 
wherein the input sensing: driver determines whether a pressure has been applied, by using a signal received through the first signal line and the second signal line (Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.).
Regarding claim 20, Rosenberg discloses the display device of claim 12, wherein the input sensing circuit further includes: 
a first signal line that electrically connects the first sensor and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a second signal line that electrically connects the second sensor and the input sensing driver  (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a first pressure sensing line that electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal.); and 
a second pressure sensing line that is spaced apart from the first pressure sensing line and electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal. Figure 46 describes the FSM to be arranged electrically isolated from one another as described in paragraph [0335]. To perform the function of grounding/floating inherently additional electrical lines respective of the electrically isolated FSM are required to apply the grounded/floating signal), 
wherein the input sensing driver determines whether a pressure has been applied, by detecting a signal received through the first pressure sensing line or the second pressure sensing line (paragraph [0427] describes the FSM to be measured.). 

4.		Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Ahn in view of Lee (US Patent Application Publication 2018/0373408).
Regarding claim 13, Rosenberg discloses the display device of claim 12.
Rosenberg discloses the sensors are curved or flexible including permanently curved surfaces (paragraph [0356]). However, Rosenberg does not specifically disclose wherein at least one of the first sub-display surface, the second sub-display surface, the third sub-display surface and the fourth sub-display surface is curved on a third direction perpendicular to the first direction and the second direction. 
Lee discloses a display wherein at least one of the first sub-display surface, the second sub-display surface, the third sub-display surface and the fourth sub-display surface is curved on a third direction perpendicular to the first direction and the second direction (Figures 5C-5D reference first-fourth curved sub-display regions R1 and R2 which extend on four sides (left, right, top, and bottom as oriented in the figure) of a main display region C as described in paragraph [0174]. The depicted curve enables the edge of the display to fold behind the main display C. The curve comprises all degree angles from zero to 180 degrees from start to finish of the curve along the edge sub-display. Paragraph [0200] describes the bending angle or curvature may be different formed. Paragraph [0189] describes pressure sensitive material may be applied to the curved region.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Rosenberg’s touch display with the known technique of curved edges including a first through fourth sub-display edge areas curved on a third direction perpendicular to the first and second direction yielding the predictable results of increasing the display as a whole due to the curved regions and reduced bezel as disclosed by Lee (paragraph [0010]).

Allowable Subject Matter
5.		Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited art does not disclose the subject matter of claim 1 and 12 further comprising wherein the pressure sensing part is interposed between the first connection part and the second connection part when viewed in a cross section.

Response to Arguments
6.		Applicant's arguments filed 5/13/2021 have been fully considered and relate towards newly amended subject matter. Newly amended subject matter defines the second connection parts/bridge to be disposed under the electrodes as depicted in applicant’s figure 7B. Please refer to the above office action as the rebuttal utilized newly cited art Ahn to reject the subject matter. This action is final necessitated by amendment.


Conclusion
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (US Patent Application Publication 2018/0018044) comprises the same applicant as the current application but constitutes prior art as it is claim 3 if amended such that “pressure sensing parts overlap sensors which are disposed on only an outer side of the plurality of first sensors and the plurality of second sensors”.

8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622